Citation Nr: 1515856	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-08 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for panic disorder without agoraphobia.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney 


ATTORNEY FOR THE BOARD

L. Driever



INTRODUCTION

The Veteran served on active duty in the Marine Corps from February 1970 to January 1973.

These claims come before the Board of Veterans' Appeals (Board) on appeal of July 2012 and February 2014 rating and Decision Review Officer decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

VA processed this appeal electronically, utilizing Veterans Benefits Management System (VBMS) and Virtual VA, paperless claims processing systems.  Review of this appeal thus contemplates both electronic records.


FINDINGS OF FACT

1.  The Veteran's psychiatric disability causes occupational and social impairment, but not total, with deficiencies in most areas such as work, school, family relations, judgment, thinking and mood.

2.  Service-connected disabilities do not render the Veteran, who is employed and receiving more than marginal pay for his employment, unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 70 percent evaluation for panic disorder without agoraphobia are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9412 (2014). 

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, of which portion of the evidence the claimant is to provide and of which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records VA should obtain on his behalf, or that the VA examination he underwent and the medical opinion the RO obtained during the course of this appeal are inadequate to decide these claims.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 


II.  Analysis

The Veteran seeks an initial rating in excess of 30 percent for his psychiatric disability and a TDIU.  According to May 2013 and September 2014 written statements, his PTSD should be rated at least 50 percent disabling, preferably 70 percent disabling, and he should be assigned a TDIU based on the private medical report he submitted in support of his claims.  

With regard to the claim for a higher initial evaluation, he questions why, in determining the severity of his psychiatric disability, VA relied solely on the results of the January 2013 VA examination, which supports the assignment of a 30 percent evaluation, rather than also considering the private medical report, which supports the assignment of a 70 percent evaluation.  Allegedly, this evidence is at least in relative equipoise, necessitating a favorable resolution of the claim based on reasonable doubt.  He contends that, alternatively, the Board should consider both the VA examiner's and private psychologist's findings and split the difference, assigning him a 50 percent evaluation for his psychiatric disability.    

With regard to the claim for a TDIU, he asserts that he is unable to work due to his psychiatric disability.  He refers to the private psychologist's findings that this disability significantly impacts his employability, that his prognosis for gainful, full-time employment is poor, that he cannot cope with the stress of a work environment, that he cannot be expected to engage in gainful employment, and that full-time employment would likely lead to episodes of decompensation.  He also refers to a statement his Associate Pastor and Associate Pastor's spouse submitted, which indicates he works three to five hours weekly because, over the last several years, his health has interfered with his work duties.  He acknowledges that he receives the same amount of compensation for working as a Pastor despite his illnesses (present and past (cancer)), but points out that the church board has not reduced his salary because it believes it would be immoral to do so based on a disability over which he Veteran has no control.  

The Board agrees that the evidence satisfies the criteria for an initial 70 percent evaluation for the Veteran's psychiatric disability.  The evidence does not, however, satisfy the criteria for a TDIU.  

A.  Higher Initial Evaluation 

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The RO has rated the Veteran's psychiatric disability, variously diagnosed, as 30 percent disabling, effective from October 3, 2011.  Given treatment records showing mental health problems since 2007, the private psychologist's finding that the Veteran's current psychiatric symptoms were present on the date he filed this claim, and lay statements confirming continued mental health problems, more severe within the last several years (so likely since 2011), the Board finds it unnecessary to assign different evaluations based on separate periods of time. 

The RO rated the Veteran's psychiatric disability 30 percent disabling pursuant to DC 9412, based on occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  38 C.F.R. § 4.130, DC 9412.  According to the General Rating Formula for Mental Disorders (formula), a higher 50 percent evaluation is assignable when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is assignable when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assignable when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

As alleged, two medical professionals have addressed the severity of the Veteran's psychiatric disability.  One, the VA examiner, provided an opinion supporting the assignment of a 10 percent, not 30 percent, evaluation for the Veteran's psychiatric disability (found that the Veteran had occupational and social impairment due to mild or transient symptoms, etc...).  The other, the private psychologist, provided an opinion supporting the assignment of a 70 percent, or at least a 50 percent, evaluation.  The Board finds the latter opinion more probative as the VA examiner failed to consider all pertinent evidence of record, including private treatment records, the opinion of the private psychologist and the lay statements noted above.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (Board must assess the credibility and weight to be attached to medical opinions); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (Board may favor one over another provided each opinion includes adequate statements of reasons or bases). 

According to the private psychologist, the Veteran's psychiatric disability causes deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, deficiencies that, under the formula, warrant the assignment of an initial 70 percent evaluation for the disability.  The psychologist based this opinion on evidence of panic attacks, anxiety, depression, fatigue, difficulties with immediate memory, recent memory, calculation abilities, sleeping and concentrating, a very low energy level, a lack of motivation, isolative behavior (more outgoing prior to becoming depressed), and an inability to adapt to stress.  She diagnosed a mood disorder with depressive features and an anxiety disorder with panic attacks, both due to the Veteran having suffered kidney cancer and losing a kidney at a relatively young age.  Although she did not identify all symptoms noted in the rating schedule for a 70 percent evaluation, she found deficiencies in most critical areas, a finding sufficient to establish the Veteran's entitlement to a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (symptoms noted in rating schedule are meant to represent examples that might be indicative of a certain rating); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (if evidence establishes that the Veteran experiences other symptoms that cause occupational or social impairment equivalent to that which would be caused by the symptoms noted in the rating schedule, the appropriate equivalent evaluation is to be assigned).

An initial 100 percent evaluation is not assignable under DC 9412 as there is no evidence of record, including any lay statement or medical opinion, indicating that the Veteran's psychiatric disability is totally disabling both socially and occupationally.  The Veteran is still working, albeit with difficulty, and gets along well with his family, including his spouse and six children.    

In certain circumstances, a claimant may be assigned an increased or higher initial rating on an extraschedular basis.  The question of whether such a rating may be assigned on such a basis is a component of a claim for an increased or higher initial evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular evaluation if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014).

If the claimant or the evidence raises the question of entitlement to an increased or higher initial rating an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as governing norms, including "marked interference with employment" and "frequent periods of hospitalization."  Id. 

Here, the Veteran has raised such a question, but the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's psychiatric disability.  The 70 percent evaluation assigned this disability contemplates not only the nature of his psychiatric symptomatology, but also how the symptomatology affects his ability to function occupationally and socially.  Thus, referral for extraschedular consideration is not warranted. 

B.  TDIU

A TDIU may be granted when a claimant's service connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  If a claimant has only one disability, however, this disability must be ratable at 60 percent or more.  If he has two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014). 

Given the prior decision, the Veteran satisfies the percentage requirements noted above.  He is service connected for residuals of kidney cancer, status post right radical nephrectomy, rated 30 percent disabling, and a panic disorder without agoraphobia, noted above to be 70 percent disabling.  He does not, however, satisfy the requirement of being unable to obtain or maintain all gainful employment.  

Two VA examiners and a private psychologist have found that each of the Veteran's service-connected disabilities impacts his employability, the psychiatric disability significantly.  The Veteran nonetheless remains working, albeit as little as three hours weekly, as a Pastor at a church at which he has worked for in excess of 20 years.  This amount of work may appear marginal, which is not considered substantially gainful employment under VA regulations, see 38 C.F.R. § 4.16(a), but according to the church board, despite suffering cancer and now its residuals and then developing a related psychiatric disability, the church has not reduced the Veteran's pay.  According to the church board, it would be immoral or unethical to pay the Veteran less based on his illnesses, over which he has no control.  

The Board finds the church board's stance on this matter admirable and is grateful the Veteran works for an employer supportive in this matter.  The purpose of assigning a veteran a TDIU, however, is to compensate him or her for total impairment in earning capacity resulting from service-connected disabilities.  38 C.F.R. § 4.1.  If, like here, there is no such impairment despite the existence of such disabilities, a TDIU may not be assigned.   

Inasmuch as the evidence with regard to this claim is not in relative equipoise, the  benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107 (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

An initial 70 percent evaluation for panic disorder without agoraphobia is granted.

A TDIU is denied.


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


